        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                             CENTRAL DIVISION



ROSA DiTUCCI, et al.,


                           Plaintiffs,
                                                                          ORDER AND
                                                                      MEMORANDUM DECISION
vs.

                                                                     Case No. 2:19-cv-277-TC-PMW

CHRISTOPHER ASHBY, et al.,

                           Defendants.




         On April 23, 2019, seventeen Plaintiffs1 filed this action against a group of at least fifteen

Defendants,2 who allegedly misappropriated funds from a real estate development project in

Indiana. Two of these Defendants, William Bowser and Gabriel Management Corporation (the

“Bowser Defendants”), now move to dismiss the five causes of action asserted against them in

the operative Second Amended Complaint (“SAC”): (1) Fraud and Constructive Fraud; (2)

Negligent Hiring, Supervision, and Retention; (3) Unjust Enrichment; (4) Civil Conspiracy; and

(5) Aiding and Abetting.3 (ECF No. 99.) For the reasons stated below, the motion to dismiss is


1
  The Plaintiffs are Rose DiTucci, Steven R. LaRoza, Debra A. LaRoza, Bruce I. Rose, Maureen A. Rose, Sanford
Roberts, Helaine B. Roberts, Russell E. Hertrich, Fred Jacob, Edward A. Hennessey, Russel E. Hertrich Revocable
Trust, Sanford Roberts Revocable Trust, Helaine B. Roberts Revocable Trust, the Fred Jacob Living Trust, Edward
A. Henessey 2001 Revocable Living Trust, Camac, Inc., and Blush Property, LLC.
2
  The Defendants are Christopher J. Ashby, John D. Hamrick, Jordan S. Nelson, Scott W. Beynon, William Bowser,
Chris Brown, Scott Rutherford, Greg DeSalvo, Rockwell Debt Free Properties, Inc., Rockwell TIC, Inc., Noah
Corp., Edmund and Wheeler, Rockwell Indianapolis, LLC, Gabriel Management Corp., and Belle Isle Enterprises,
LLC, plus Does I-X and Roe Corporations I-X.
3
  Mr. Bowser is also referenced in the body of the sixth cause of action (SAC ¶ 400) and the body of the tenth cause
of action (SAC ¶ 437), but is not listed in the caption for either claim. Neither party addresses whether these causes
of action were also intended to apply to Mr. Bowser.
granted on the negligent hiring, supervision, and retention claim and the aiding and abetting

claim, but is otherwise denied.

                                            ANALYSIS

  I.   Standard of Review

       Rule 12(b)(6) of the Federal Rules of Civil Procedure requires dismissal of a complaint

when the complaint fails to “state a claim upon which relief may be granted.” When reviewing a

complaint, the court must take all well-pleaded factual allegations as true. Bell Atl. Corp. v.

Twombly, 550 US. 544, 555 (2007). But “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The factual allegations must “state a claim to relief that is plausible on its

face.” Twombly at 547. “A claim has facial plausibility when the plaintiff pleads factual content

that allows a court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal at 678.

       To survive a motion to dismiss, most civil actions need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). But

“[i]n alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

 II.   Fraud

       The elements of a fraud claim include the following:

       (1) a representation; (2) concerning a presently existing material fact; (3) which
       was false; (4) which the representor either (a) knew to be false, or (b) made
       recklessly, knowing that he had insufficient knowledge upon which to base such
       representation; (5) for the purpose of inducing the other party to act upon it; (6)
       that the other party, acting reasonably and in ignorance of its falsity; (7) did in
       fact rely upon it; (8) and was thereby induced to act; (9) to his injury and damage.

Giusti v. Sterling Wentworth Corp., 201 P.3d 966, 977 n.38 (Utah 2009).

                                                 2
         The Bowser Defendants raise two arguments against this cause of action.4 First, they

claim that the SAC is not specific enough because the allegations address Defendants as a group,

rather than as individuals. Second, they assert that Plaintiffs have failed to articulate the alleged

misrepresentations with sufficient particularity.

         A. Group Pleading Doctrine

         Plaintiffs frequently treat all Defendants as a single entity in the SAC. For example,

Plaintiffs allege that there were “representations made by many of the Defendants” (SAC ¶ 7);

that “[a]ll of the Defendants concealed [information] from Plaintiffs” (id. at ¶ 20); that

“Defendants made false statements about important facts” (id. at ¶ 378); and that “Defendants

reinforced the misrepresentations contained in the sales materials and/or made by Defendants in

pitching the sale of the TIC securities” (id. at ¶ 127). Yet even under the more lenient pleading

standard of Rule 8, the Tenth Circuit has criticized this practice. See Robbins v. Oklahoma, 519

F.3d 1242, 1250 (10th Cir. 2008) (dismissing a complaint because “[g]iven the complaint’s use

of either the collective term ‘Defendants’ or a list of the defendants named individually but with

no distinction as to what acts are attributable to whom, it is impossible for any of these

individuals to ascertain what particular . . . acts they are alleged to have committed.”).

         Nevertheless, Plaintiffs argue that such allegations are permissible under the group

pleading doctrine. Under this doctrine, “[i]dentifying the individual sources of statements is

unnecessary when the fraud allegations arise from misstatements or omissions in group-

published documents such as annual reports, which presumably involve collective actions of

corporate directors or officers.” Schwartz v. Celestial Seasonings, Inc., 124 F.3d 1246, 1254

(10th Cir. 1997).

4
  The SAC characterizes the fourth cause of action as one for fraud or, in the alternative, constructive fraud. But at
the motion hearing, Plaintiffs conceded that they would not be pursuing a constructive fraud claim against the
Bowser Defendants.

                                                           3
        The Bowser Defendants criticize Plaintiffs’ reliance on Schwartz because its holding was

subsequently superseded by the enactment of the Private Securities Litigation Reform Act of

1995 (“PSLRA”).5 See In re Thornburg Mortg., Inc. Sec. Litig., 695 F. Supp. 2d 1165, 1196

(D.N.M. 2010). But the PSLRA only addresses federal securities law violations. The Bowser

Defendants have identified no cases holding that the group pleading doctrine cannot still be

relied upon for other causes of action. See Medina v. Catholic Health Initiatives, Case No. 13-

cv-01249-REB-KLM, 2014 WL 4852272 at *3 (D. Colo. Sept. 30, 2014) (permitting group

pleading for a breach of fiduciary duty claim).

        The Bowser Defendants also argue that this doctrine does not apply here because the

Defendants were not all part of a single corporate entity. It is true that, in most instances, the

group pleading doctrine is invoked when corporate statements are at issue. See, e.g., Winer

Family Tr. v. Queen, 503 F.3d 319, 335 (3d Cir. 2007); Southland Secs. Corp. v. INSpire Ins.

Sol., Inc., 365 F.3d 353, 363 (5th Cir. 2004). But it does not follow that the doctrine is

exclusively limited to corporate settings. Indeed, in some instances, group pleadings cannot

logically be avoided if, in fact, a group worked together to defraud others:

        It is obvious that a plaintiff may not be privy to the workings of a group of
        defendants who have acted in concert to defraud him . . . . Under Rule 9(b) the
        plaintiff cannot be required to allege with particularity the manner in which
        individual defendants acted in concert. . . .

        Plaintiffs have alleged the individual defendants responsible for making certain
        oral public statements or written representations attributable to them. The
        remaining individuals are alleged to have acted in concert to defraud the plaintiffs
        through various statements and reports. Plaintiffs’ allegations are sufficient to
        provide fair notice of the claims asserted and allow defendants to answer the
        complaint.




5
 Although Schwartz was not decided until 1997, it was ruling on the sufficiency of a complaint that had been filed
before passage of the PSLRA. Schwartz, 124 F.3d at 1255.

                                                         4
In re Storage Tech. Corp. Sec. Litig., 630 F. Supp. 1072, 1077 (D. Colo. 1986) (internal

quotations omitted).

       Although not formally incorporated into a single entity, the Defendants here are alleged

to have behaved like a group of corporate leaders, jointly producing misleading marketing

materials that were released to potential investors. (See SAC ¶ 127.) In this context, the court

concludes that Plaintiffs may properly plead that all Defendants are collectively responsible for

these misrepresentations.

       B. Alleged Misrepresentations

       The Bowser Defendants next contend that Plaintiffs’ have not alleged with particularity

what misrepresentations were made. Again, the court disagrees.

       First, Plaintiffs specifically allege that Defendants falsely represented to them that their

investment in the Indiana property was likely to yield a return of between 7.00% and 10.20%

over ten years. (SAC ¶¶ 102, 114, 122-23, 126.) At the hearing, the Bowser Defendants claimed

such statements were merely opinions about possible future returns, while fraud requires a

misrepresentation of fact. But there is a difference between giving an overly optimistic estimate

and knowingly stating an unrealistic estimate. For example, in In re Syngenta AG MIR 162

Corn Litigation, 131 F. Supp. 3d 1177 (D. Kan. 2015), the complaint alleged that defendants

made false statements about how quickly they could obtain regulatory approval to export their

products to China. The defendants filed a motion to dismiss, arguing that such statements were

merely their good-faith opinion about China’s likely reaction to their application. But the motion

was denied because the court could not determine from the pleadings whether the statements

were “forward-looking predictions and opinions,” which would not be actionable, or “present

expectations, which could constitute misrepresentations of fact.” Id. at 1227-28.



                                                 5
       Similarly, Plaintiffs here are not alleging that such returns were simply unlikely; they are

alleging that Defendants knew, at the time they distributed the marketing materials, that

Plaintiffs would not actually be receiving such returns. In other words, Plaintiffs have alleged

that Defendants were lying about their own, then-existing expectations. Such statements may

well be actionable fraud.

       Second, and just as importantly, Plaintiffs’ fraud claim is based not only on affirmative

misrepresentations but also on Defendants’ alleged material omissions. See Hussein v. UBS

Bank USA, 446 P.3d 96, 103 (Utah Ct. App. 2019) (“An action for fraud . . . include[es]

concealments and omissions.”) The Bowser Defendants argue that “Plaintiffs’ fraud claim turns

on affirmative misrepresentations, not failures to disclose information,” (Defs.’ Mot. Dismiss at

13 (ECF No. 99)), even though Plaintiffs explicitly allege that Defendants “concealed from

Plaintiffs that individual event venues were not independent financial entities, but funds from

one investment entity were used for other properties.” (SAC ¶ 20.) The allegation that

Defendants knew, but did not disclose, that funds would be moved between numerous entities is

central to Plaintiffs’ suit, and yet the Bowser Defendants do not even address that issue in the

motion.

       For all of these reasons, the Bowser Defendants’ motion to dismiss is denied for the

fourth cause of action.

III.   Negligent Hiring, Supervision, or Retention

       The Bowser Defendants next move to dismiss Plaintiffs’ fifth cause of action for

negligent hiring, supervision, or retention. Plaintiffs state in their opposition brief that they

consent to the dismissal of this claim. (See Pls.’ Opp’n at 4 n.2 (ECF No. 115).) Accordingly,

the fifth cause of action shall be dismissed.



                                                   6
IV.    Unjust Enrichment

       The Bowser Defendants also move to dismiss Plaintiffs’ fifteenth cause of action for

unjust enrichment.

       In order to prevail on a claim for unjust enrichment, three elements must be met.
       First, there must be a benefit conferred on one person by another. Second, the
       conferee must appreciate or have knowledge of the benefit. Finally, there must be
       the acceptance or retention by the conferee of the benefit under such
       circumstances as to make it inequitable for the conferee to retain the benefit
       without payment of its value.

       Desert Miriah, Inc. v. B&L Auto, Inc., 12 P.3d 580 (Utah 2000) (internal citations and

quotations omitted).

       Plaintiffs allege that after they invested $4.9 million in the Indiana project, “Bowser

directly misappropriated a portion of these funds, among other things, for operations, to pay

debts, and to be used by Bowser’s construction company, Gabriel Management Corporation

(‘Gabriel Construction’) to complete construction on other Rockwell properties. Bowser also

directly misappropriated approximately $500,000 to use in the construction of his home in Park

City, UT.” (SAC ¶ 19.)

       This is clearly sufficient. Plaintiffs have alleged that they gave money to Defendants for

a specific purpose—developing the property in Indiana—and that Defendants instead passed

those funds to Mr. Bowser to be used for his personal benefit.

       The Bowser Defendants try to characterize the chain of events as being much more

complicated: Plaintiffs provided money to the Rockwell Defendants, who in turn sent funds to

entities like Noah Corporation and Gabriel Management, who then used the funds to pay Mr.

Bowser a normal salary for his services as president of those entities, and it was this salary that

was used to construct his home. The Bowser Defendants then cite case law which holds that

compensation in the normal course of business generally is not enough to prove unjust

                                                  7
enrichment; otherwise, every employee who drew a salary from Noah or Gabriel Management

could be brought into this lawsuit. See, e.g., In re Galena Biopharma Inc. Derivative Litig., 83 F.

Supp. 3d 1047, 1068 (D. Or. 2015).

        As Plaintiffs accurately noted at the hearing, this is not an appropriate argument at the

motion to dismiss stage. The Bowser Defendants are asking the court to read into the allegations

certain inferences that favor their view of the events. But at the motion to dismiss stage,

inferences are to be drawn in Plaintiffs’ favor. See Rupp v. Pearson, 658 F. App’x 446, 449

(10th Cir. 2016) (“If there are two alternative explanations, one advanced by defendant and the

other advanced by plaintiff, both of which are plausible, plaintiff’s complaint . . . survives a

motion to dismiss under Rule 12(b)(6)”) (quoting Starr v. Baca, 652 F.3d 1202, 1216-17 (9th Cir.

2011)). At the moment, all that is before the court is the allegation that Mr. Bowser wrongfully

took Plaintiffs’ money and used it for his own purposes. The Bowser Defendants may, at a later

stage, submit evidence showing that this is untrue, but for purposes of ruling on the motion to

dismiss, Plaintiffs’ allegations are sufficient.

 V.     Civil Conspiracy

        Next, the Bowser Defendants move to dismiss Plaintiffs’ sixteenth cause of action for

civil conspiracy.

        In order to plead a claim for civil conspiracy, a complaint must allege sufficient
        facts to establish (1) a combination of two or more persons, (2) an object to be
        accomplished, (3) a meeting of the minds on the object or course of action, (4)
        one or more unlawful, overt acts, and (5) damages as a proximate result thereof.

Harvey v. Ute Indian Tribe of Uinta and Ouray Reservation, 416 P.3d 401, 425 (Utah 2017)

(internal quotations omitted).

        The Bowser Defendants first assert that because Plaintiffs’ conspiracy claim is based

primarily on their fraud claim, this cause of action should be dismissed for the same reasons that

                                                   8
the fraud cause of action should be dismissed. Because the court concluded above that Plaintiffs’

fraud claim was adequate, this argument necessarily fails.

         The Bowser Defendants also argue that Plaintiffs’ have improperly conflated the “overt

act” element and the “object to be accomplished” element of their conspiracy claim. The Bowser

Defendants contend that Plaintiffs’ only relevant conspiracy allegation is that Defendants

misappropriated funds, which cannot be both the overt act and the object to be accomplished.

But this is a mischaracterization of the complaint. Misappropriating the money was the object to

be accomplished, while taking steps to get the money—creating misleading marketing materials

and omitting to inform Plaintiffs’ of key facts about the structure of the investment, for example

(see SAC ¶¶ 1-2, 7-8, 20-27, 123-27)—were the overt acts necessary to accomplish the

conspiracy. Accordingly, the court concludes this cause of action was sufficiently pled.

VI.      Aiding and Abetting Fraud

         The last cause of action challenged by the Bowser Defendants is Plaintiffs’ seventeenth

cause of action for aiding and abetting fraud.6

         At the outset, the court notes that the actual section of the SAC dedicated to aiding and

abetting simply repeats verbatim Plaintiffs’ allegations regarding conspiracy. (Compare SAC ¶¶

489-496 with ¶¶ 497-504.) Plaintiffs conceded at the hearing that they mistakenly inserted those

allegations twice, rather than include the correct elements of aiding and abetting under the

appropriate caption. They nevertheless maintain that the aiding and abetting cause of action was

sufficiently alleged elsewhere in the complaint.




6
  The SAC does not actually specify what underlying tort Defendants are alleged to have aided and abetted. The
Bowser Defendants’ motion to dismiss, for example, spends some time discussing the possibility that Plaintiffs are
trying to allege a claim for aiding and abetting the breach of fiduciary duties. But in their opposition, Plaintiffs
make clear that their claim is one for aiding and abetting fraud. (See Pl.’s Opp’n at 14-15.)

                                                          9
       But setting aside the issue of adequate pleading, the court is not convinced that aiding and

abetting fraud is even a permissible cause of action. As the Bowser Defendants pointed out in

their motion, no Utah court has ever recognized such a claim. See Rabo Agrifinance, Inc. v.

Bliss, 227 F. Supp. 3d 1249, 1252 n.1 (D. Utah 2017) (“Utah courts have not yet recognized a

claim for aiding and abetting fraud.”). Plaintiffs simply ignored this argument in their

opposition. Absent briefing explaining why this cause of action should be permitted, the court

sees no reason to allow the claim to go forward. Accordingly, the Bowser Defendants’ motion to

dismiss will be granted for this cause of action.

VII.   Alter Ego Allegations

       Finally, although not a cause of action, the Bowser Defendants challenge Plaintiffs’

characterization of Mr. Bowser and Gabriel Management as alter egos of one another.

       A court may disregard a corporate entity under the alter ego doctrine if: (1) a
       unity of interest and ownership exists such that the separate personalities of the
       entities no longer survive; “and (2) the observance of the corporate form would
       sanction a fraud, promote injustice, or an inequitable result would follow.”
       Lowry, 2012 UT 39, ¶ 14 (quoting Thrift & Loan Co., 596 P.2d 1028, 1030 (Utah
       1979)). In determining whether the alter ego doctrine applies, Utah courts
       consider the following non-exclusive factors:

           (1) undercapitalization of a one-man corporation; (2) failure to observe
           corporate formalities; (3) nonpayment of dividends; (4) siphoning of
           corporate funds by the dominant stockholder; (5) nonfunctioning of other
           officers or directors; (6) absence of corporate records; (7) the use of the
           corporation as a façade for operations of the dominant stockholder or
           stockholders; and (8) the use of the corporate entity in promoting injustice
           or fraud.

       Id. at ¶¶ 16, 21 (quoting Colman v. Colman, 743 P.2d 782, 786 (Utah Ct. App.
       1987)). While these factors act as “useful considerations,” courts must determine
       each alter ego case “based on its individual facts by evaluating the entire
       relationship between the corporation and its shareholders.” Id. at ¶ 18.

Springfield Fin. & Mortg. Co. v. Lilley, Case No. 2:14-cv-00679-EJF, 2016 WL 4275642 at *5

(D. Utah Aug. 12, 2016).

                                                    10
       Plaintiffs identify Gabriel Management as Mr. Bowser’s “alter ego” in the complaint

(SAC ¶ 23), but do not otherwise plead facts showing that any of the above factors are relevant

here. The Bowser Defendants contend that this is insufficient. Generally, the court would be

inclined to agree, but this case has an unusual evidentiary background: an extensive record has

already been developed because of Plaintiffs’ earlier motion for a writ of attachment. As part of

that process, Mr. Bowser filed two affidavits, was deposed, and was called as a witness at an

evidentiary hearing. (See ECF Nos. 35-1, 39-1, 41-5 & 80.) And the SAC was not filed until

after the court had received this evidence. (ECF No. 94.)

       “As a general rule, the only facts [a court] consider[s] in assessing the sufficiency of a

complaint are those alleged in the complaint itself.” Emps.’ Ret. Sys. of Rhode Island v.

Williams Companies, Inc., 889 F.3d 1153, 1158 (10th Cir. 2018).) But there are exceptions to

this rule, including for “matters of which a court may take judicial notice” and “documents the

plaintiffs relied upon in bringing suit.” Id. The court concludes it is appropriate, on the facts

here, to take the previously admitted evidence into account in determining whether an alter ego

relationship could plausibly exist.

       The Northern District of New York has considered similar evidence in resolving a motion

to dismiss. In Robert H. Law, Inc. v. Woodbine Business Park, Inc., Case No. 5:13-cv-1393,

2018 WL 851382 (N.D.N.Y. Feb. 12 2018), the plaintiff brought suit against numerous

defendants for allegedly leaking pollutants into the plaintiff’s soil. Id. at *1. During a

deposition, one of the defendants testified that an additional entity, National Grid, had also been

involved in the contamination. The plaintiff responded by amending the complaint to add

National Grid as a defendant. Id. at *7.




                                                 11
         National Grid moved to dismiss the amended complaint on the ground that the plaintiff’s

allegations were “conclusory” and “without any factual support.” Id. The plaintiff did not

dispute that the amended complaint itself was lacking, but argued that “when assessing the

sufficiency of the factual allegations in the Second Amended Complaint, the Court should

consider the . . . deposition testimony because that testimony first alerted Plaintiff to National

Grid’s presence near the [contaminated] site.” Id. at *22. The court agreed, holding that because

the “deposition testimony was the sole reason for amending the Complaint to join [National

Grid] as defendants in the litigation, the Court finds that it can consider that deposition testimony

when determining whether Plaintiff sufficiently stated claims upon which relief can be granted.”

Id. at *23.7

         Here, although both Gabriel Management and Mr. Bowser were listed as Defendants in

the original complaint, Plaintiffs did not allege that Gabriel Management was an alter ego of Mr.

Bowser until they filed the SAC. In other words, that allegation was added only after Plaintiffs

had an opportunity to review Mr. Bowser’s declarations, deposition, and witness testimony.

Because Mr. Bowser’s own evidence was integral to Plaintiffs’ decision to amend the complaint,

the court concludes such evidence should be considered in determining whether Plaintiffs have

sufficiently alleged an alter ego relationship.

         At the evidentiary hearing, Mr. Bowser testified that Gabriel Management was wholly

owned by Noah Corporation, and that Mr. Bowser was the president of both entities. (Evid. Hr’g

Tr. at 105:2, 114:14-116:2 (ECF No. 80).) Gabriel Management was in charge of developing

properties owned by Noah. (Id. at 116:24-117:20.) Noah had a single bank account, and the

only signatories on the account were Mr. Bowser and his two daughters. (Id. at 118:9-119:11.)

7
 Although the district court in Robert H. Law considered both the allegations in the amended complaint and the
deposition itself, the court nevertheless still concluded that the plaintiff had failed to sufficiently state a cause of
action against National Grid. Robert H. Law, 2018 WL 851382 at *28.

                                                             12
Gabriel Management similarly had only one bank account, and the only signatories were Mr.

Bowser, his son-in-law, and his son-in-law’s brother. (Id. at 121:4-23.) Additionally, Gabriel

Management and Noah shared a single Divvy account, which Mr. Bowser characterized as being

similar to a cash or debit card system, which allowed both entities to pay their expenses from a

single source. (Bowser Dep. at 92:3-93:8 (ECF No. 41-5).) Mr. Bowser and other family

members would also make business payments for Noah and Gabriel Management on their

personal credit cards and then seek reimbursement from the entities. (Id. at 93:11-95:14.)

       Mr. Bowser testified that, in making business decisions, there was functionally no

difference between his position as Noah’s president and his position as Gabriel Management’s

president. (Evid. Hr’g Tr. at 198:11-17.) Mr. Bowser received a salary from both Noah and

Gabriel Management, and both entities also paid salaries to Mr. Bowser’s wife. (Id. at 132:17-

25, 136:8-11.) In total, about eight of Mr. Bowser’s family members and relatives were on either

Noah or Gabriel Management’s payrolls. (Id. at 184:2-184:16.) Over the course of about three

years, hundreds of thousands of dollars were transferred between Noah, Gabriel Management, J

& J Construction (an entity controlled by the same son-in-law that worked for Gabriel

Management) and Walby (an entity controlled by Mrs. Bowser). (Id. at 160:19-163:21)

       Mr. Bowser testified that Gabriel Management received $3.3 million from the Rockwell

Defendants that was meant for the property in Indiana, which he redirected to other Noah

properties. (Id. at 154:25-156:17.) Although Mr. Bowser denied it, Plaintiffs also allege that a

portion of these funds went to Mr. Bowser’s personal home renovations. (SAC ¶ 19.) In Mr.

Bowser’s view, he had complete discretion over reallocating such funds between projects, and

there was no board approval or other officer approval required. (Evid. Hr’g Tr. at 157:17-158:8.)

Mr. Bowser, both personally and on behalf of Noah, took unsecured loans from Rockwell, the



                                                13
same entity that had provided Gabriel with the $3.3 million in the first place. (Id. at 175:12-

177:13.) Mr. Bowser also took out a personal loan from Noah, an action that he maintained

required no board approval. (Id. at 190:5-191:1.)

         These facts suggest that corporate formalities among the various entities were

disregarded, that there was a complicated intermixing of Mr. Bowser’s family with his

businesses, and that Mr. Bowser tended to transfer large sums of money from account to account

without any limitations on his power to do so. Moreover, there is at least a plausible inference

that Mr. Bowser transferred even more funds to himself than have so far been disclosed, based

on his testimony that by being “thrifty,” he had been able to purchase a $60,000 car and a $2.4

million home on an approximately $250,000 annual salary. (Id. at 202:24-203:9.)

         Having reviewed the above evidence, the court concludes Plaintiffs’ alter ego allegations

are sufficient. Importantly, the Tenth Circuit has emphasized that even under the

“Twombly/Iqbal standard,” the key inquiry regarding the sufficiency of pleadings remains

whether the allegations “give the defendant fair notice of what . . . the claim is and the grounds

upon which it rests.” Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012). Here,

there can be no doubt that Mr. Bowser and Gabriel Management understand the nature of the

alter ego allegations against them; after all, the allegations derive almost entirely from Mr.

Bowser’s own testimony.

         Accordingly, the court concludes that Plaintiffs have sufficiently alleged an alter ego

relationship between Mr. Bowser and Gabriel Management.8



8
  As the court previously emphasized in its writ of attachment order (see ECF No. 46 at 3 n.1), this is only a
preliminary determination. Nothing from this order, or from the court’s earlier order, should be construed as
suggesting that the court has actually determined that an alter ego relationship exists. The court merely holds that
the SAC and Mr. Bowser’s own testimony demonstrate that such a relationship has been plausibly alleged. See Bell
Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007) (requiring that allegations include “enough facts to state a claim to
relief that is plausible on its face.”).

                                                         14
                                            ORDER

       For the foregoing reasons, Defendants William Bowser and Gabriel Management

Corporation’s Motion to Dismiss (ECF No. 99) is GRANTED for the fifth and seventeenth

causes of action and is DENIED for the fourth, fifteenth, and sixteenth causes of action.

       DATED this 27th day of February, 2020.

                                             BY THE COURT:



                                             TENA CAMPBELL
                                             U.S. District Court Judge




                                                15
